DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 12/26/2020 has been considered as to the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (8,480,177).  Kobayashi discloses an angular armrest adjustment assembly comprising a lever ring (40) including an inner circumferential surface defining a plurality of radially inward teeth (68); a hub (32) configured to receive a portion of the lever ring (40) the hub comprising an inner splined surface (82) configured to engage an interference point (80) formed by the portion of the lever ring (40); and biasing member (70) configured to apply force to the lever ring (40).  With respect to claim 2, a spring support (74) coupled to the lever ring (40).  With respect to claim 3, the biasing member (70) comprises coil spring located around the spring support (74) (see column 11, line 65).  With respect to claim 6, the lever ring includes a hook (118) extending radially outward from the lever ring.  With respect to claim 7, the armrest comprises a first casing (20) and a second casing (38) coupled to the first casing.  With .  

Allowable Subject Matter
Claims 4-5, 10-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Taniguchi (2021/0372493); Bart (5,597,209) and Yamane (EP 1 627 769 A2).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636